Case 0:18-cv-61984-FAM Document 63 Entered on FLSD Docket 02/27/2019 Page 1of1

Polly Bassett,

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO: 0:18-cv-61984

MEDIATION REPORT

Plaintiff(s),

VS

Walmart Stores East LP,

Defendant(s).

 

The undersigned, Robert A. Dulberg, Certified Mediator from Salmon & Dulberg Mediation
Services, Inc., hereby reports to the Court that a mediation conference in this cause was held on:
February 19,2019. The results of the mediation_conference_are as follows:

All required parties were present or

The following required parties were not present:

 

An agreement was reached.

‘ A confidential settlement agreement was reached.

No agreement was reached.

The parties have agreed to adjourn and reconvene at a later date to continue the
mediation. The Court will be notified of the continuation date.

The parties have agreed to continue negotiating with the assistance of the mediator.
If no further Report of Mediator is filed on or before , the Court shall
presume that an Impasse has occurred.

Other:

 

Respectfully Submitted:

Robert A. Dulberg, Esq.

Florida Bar No.: 146575

Salmon & Dulberg Dispute Resolution.
Biscayne Building, Suite 620

19 West Flagler Street

Miami, Florida 33130

Telephone: (305) 371-5490

Fax: (305) 371-5492

       
   

  

ra

Copies furnished to: Counsel
